                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

REGINALD ARNOLD,                                                          PETITIONER
ADC #151419

v.                        CASE NO. 5:18-CV-00227 BSM

WENDY KELLEY, Director, Arkansas
Department of Correction                                                RESPONDENT

                                       ORDER

     Pursuant to the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of November 2018.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
